Dykman, J.
This action was commenced against Barbara Baab, who died •after it was begun, and her executors were substituted as defendants. The suit was brought to recover $248.99 for stained glass furnished by the plaintiffs for a house erected by Mertz for Miss Baab; and the defense was that *he glass was sold to Mertz, the contractor, and not to Miss Baab. That question was contested upon the trial, and proof was offered by each party in -support of their respective positions. There was considerable contradiction in the testimony, and the whole case was submitted to the jury by a charge which was plain and fair, and the plaintiffs obtained the verdict, which is "well-suslained and justified by the evidence, and we think any other verdict would have been inconsistent with the jiroof. The glass was furnished by -the plaintiffs and used in the building, and the value was undisputed, and the testimony tended strongly to show that it was selected and ordered by the ■brother and sister of Miss Baab, with her knowledge and approval; and, as between her and the plaintiffs, she became their debtor for the glass. There was also testimony that the amount was deducted from the bill of Mertz, and -that Miss Baab said she would pay it to the plaintiffs. The judgment and order denying the motion for a new trial on the minutes should be affirmed, with costs.